


Exhibit 10.71




Schedule of Amendment to Omitted Credit Agreements


In accordance with Instruction 2 to Item 601(a) of Regulation S-K, (i) the
Credit Agreement between PDL BioPharma, Inc. (the Company) and Paradigm Spine,
LLC (Paradigm Spine), dated February 14, 2014 (the Paradigm Spine Credit
Agreement) and (ii) the Credit Agreement between the Company and LENSAR, Inc.,
(LENSAR) dated October 1, 2013 (the LENSAR Credit Agreement), were not filed
because they are substantially similar to the form of credit agreement that was
filed as Exhibit 10.56 to the Company’s Annual Report on Form 10-K filed on
March 3, 2014. The Company has previously summarized (i) the LENSAR Credit
Agreement (as part of the same exhibit) and (ii) the Paradigm Spine Credit
Agreement (as exhibit 10.5 to the Company’s Form 10-Q filed May 12, 2014) the
material details in which the omitted credit agreements differed from the form
of credit agreement. On October 27, 2015, the Company and Paradigm Spine amended
the Paradigm Spine Credit Agreement and on December 15, 2015 the Company and
LENSAR amended and restated the LENSAR Credit Agreement (collectively, the
Amendments). The following schedule sets forth the material details in which the
omitted Amendments further modify the form of credit agreement that was filed as
Exhibit 10.56 to the Company’s Annual Report on Form 10-K filed on March 3,
2014.




Execution Date
Borrower
Maturity Date
Amount Funded at Closing
Additional Available Credit
Additional Available Credit Funding Conditions
Outstanding Borrowings Interest Rate Per Annum
Interest Only Period
Principal Repayment Schedule
Change in Control Fee
October 27, 2015
Paradigm Spine, LLC
No change
In addition to the $50 million funded at the closing of the original Credit
Agreement, $4 million was funded on the execution date of the amendment.
$3 million
At the option of the borrower at any time prior to June 30, 2016, subject to
bringdown of representations and warranties, no default and no material adverse
effect conditions..
No change.
No change.
No change.
Change of control fee applicable upon a change of control of the Borrower.
December 15, 2015
LENSAR, LLC (successor to LENSAR, Inc.)
December 15, 2020
The Borrower is assuming $42 million funded under the original credit agreement.
None
Not applicable.
No change; Borrower may elect to pay interest in kind for the first three
quarterly payment dates after the closing.
Ends on the ninth interest payment date after the closing.
No change.
No change.







